Appellant was convicted of murder, the jury assessing his punishment at twenty-five years in the penitentiary.
This is a fact case, without bills of exception either to the introduction or rejection of testimony, or to the charges of the court. The evidence is fully sufficient to support the verdict of the jury. Appellant's theory of his case was self-defense. The jury, however, disregarded his view of it and found him guilty. We deem it unnecessary to review the facts. They would be of no practical utility to the bar and bench, and, therefore, the facts are not collated.
The judgment will be affirmed.
Affirmed.